As filed with the Securities and Exchange Commission on June16, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 1-14398 SHAMIR OPTICAL INDUSTRY LTD. (Exact name of registrant as specified in its charter) N/A (Translation of registrant’s name into English) Israel (Jurisdiction of incorporation or organization) Kibbutz Shamir Upper Galilee 12135 Israel (Address of principal executive offices) Mr. David Bar-Yosef, General Counsel Telephone Number: +972-4-6947777; E-Mail: davidby@shamir.co.il, (Name, Telephone, E-mail and/or Facsimile number and Address of the Registrant’s Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: Ordinary Shares, par value NIS 0.01 each Name of each exchange on which registered: NASDAQ Global Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:17,132,267 Ordinary Shares, 0.01 NIS per share outstanding as of December 31, 2010. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financing Reporting Standards as issued by the International Accounting o Standards Boardo Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS CERTAIN DEFINED TERMS 1 FORWARD-LOOKING STATEMENTS 1 PART I 3 ITEM 1.IDENTITY OF DIRECTORS; SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3.KEY INFORMATION 3 ITEM 4.INFORMATION ON THE COMPANY 17 ITEM 4A.UNRESOLVED STAFF COMMENTS 31 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 32 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 42 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 50 ITEM 8.FINANCIAL INFORMATION 56 ITEM 9.THE LISTING 56 ITEM 10.ADDITIONAL INFORMATION 58 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 72 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 72 PART II 73 ITEM 13.DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 73 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 73 ITEM 15.CONTROLS AND PROCEDURES 73 ITEM 16.[RESERVED] 73 ITEM 16A.AUDIT COMMITTEE FINANCIAL EXPERT 73 ITEM 16B.CODE OF ETHICS 74 ITEM 16C.PRINCIPAL ACCOUNTANT FEES AND SERVICES 74 ITEM 16D.EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 74 ITEM 16E.PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 74 ITEM 16F.CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 74 ITEM 16G.CORPORATE GOVERNANCE 74 PART III 75 ITEM 17.FINANCIAL STATEMENTS 75 ITEM 18.FINANCIAL STATEMENTS 75 ITEM 19.EXHIBITS 75 FINANCIAL STATEMENTS
